Exhibit 10.8

INTEREST PAYMENT AGREEMENT

THIS INTEREST PAYMENT AGREEMENT (this “Agreement”) is made as of the August 5,
2015 (the “Effective Date”), by and among TerraForm Global, LLC (“Global LLC”),
a Delaware limited liability company, TerraFrom Global Operating LLC (“Global
Operating”), a Delaware limited liability company and SunEdison, Inc., a
Delaware corporation (“SunEdison”), and SunEdison Holdings Corporation, a
Delaware corporation (“SunEdison Holdings”).

RECITALS

WHEREAS, Global Operating will issue senior notes (the “Senior Notes”) under an
Indenture, to be dated on or about the date hereof (as amended, supplemented or
otherwise modified from time to time, the “Indenture”), by and among Global
Operating, Global LLC, the guarantors named therein, and the trustee;

WHEREAS, upon closing of the GME Transaction (as such term is defined in the
Indenture), Global LLC will indirectly own the 50.0 MW wind capacity project
located in Guanacaste, Costa Rica (“Orosi”), which is financed with multiple
syndicated credit facilities (each a “Credit Facility”, and collectively, the
“Credit Facilities”);

WHEREAS, SunEdison Holdings, a wholly-owned subsidiary of SunEdison, owns 100%
of the outstanding Class B units (the “Class B Units”) which in turn owns 100%
of the membership interests of Global Operating; and

WHEREAS, SunEdison desires to provide support with respect to the aggregate
amount equal to all of the scheduled interest payment obligations of Global
Operating with respect to the Senior Notes, on the terms and subject to the
conditions of this Agreement, and Global Operating wishes to accept such
support.

NOW THEREFORE, in consideration of the mutual covenants and agreements contained
in this Agreement and other good and valuable consideration (the receipt and
sufficiency of which are hereby acknowledged), the parties hereto agree as
follows:

AGREEMENT

1. Definitions.

(a) “Affiliate” means, with respect to a person, any other person that, directly
or indirectly, through one or more intermediaries, controls or is controlled by
such person, or is under common control of a third person.

(b) “Business Day” means every day except a Saturday or Sunday, or a legal
holiday in the City of New York on which banking institutions are authorized or
required by law, regulation or executive order to close.

(c) “Change in Control” means, with respect to Global Operating, Global LLC or
Global, the occurrence of any of the following: (i) a “Person” (as such term is
used in Sections 13(d) and 14(d)(2) of the Securities Exchange Act of 1934, as
amended, but specifically



--------------------------------------------------------------------------------

excluding SunEdison and its Affiliates) becoming a beneficial owner, directly or
indirectly, of equity representing fifty percent (50%) or more of the total
voting power of Global Operating’s, Global LLC’s or Global’s then outstanding
equity capital; (ii) Global Operating, Global LLC or Global merging into,
consolidating with or effecting an amalgamation with another Person, or merging
another Person into Global Operating, Global LLC or Global, on a basis whereby
less than fifty percent (50%) of the total voting power of the surviving Person
immediately after such merger, consolidation or amalgamation is represented by
equity held directly or indirectly by former equity holders of (and in respect
of their former equity holdings in) Global Operating, Global LLC or Global, as
applicable, immediately prior to such merger, consolidation or amalgamation; and
(iii) Global Operating, Global LLC or Global directly or indirectly selling,
transferring or exchanging all, or substantially all, of its assets to another
Person unless greater than fifty percent (50%) of the total voting power of the
transferee receiving such assets is directly or indirectly owned by the equity
holders of Global Operating, Global LLC or Global, as applicable, in respect of
their former equity holdings in Global Operating, Global LLC or Global, as
applicable, immediately prior to transfer.

(d) “End Date” means December 31, 2020.

(e) “Global” means TerraForm Global, Inc., a Delaware corporation and the direct
or indirect parent company of Global LLC and Global Operating.

(f) “Governing Instruments” means (i) the certificate of incorporation and
bylaws in the case of a corporation, (ii) the articles of formation and
operating agreement in the case of a limited liability company (iii) the
partnership agreement in the case of a partnership, and (iv) any other similar
governing document under which an entity was organized, formed or created and/or
operates.

(g) “Independent Committee” means a committee of the board of directors (or
equivalent body) of Global, established in accordance with Global’s Governing
Instruments, made up of directors that are “independent” of SunEdison and its
Affiliates. For purposes of this definition, “independent” means a person who
satisfies the independence requirements of the rules and regulations of the
applicable stock exchange, the U.S. Securities and Exchange Commission and
Global’s Governing Instruments. The Independent Committee shall initially be
Global’s Corporate Governance and Conflicts Committee.

(h) “Interest Payment Amount” means, with respect to each Interest Payment Date,
the aggregate amount equal to all of the scheduled interest payable on the
Senior Notes by Global Operating on such Interest Payment Date under the
Indenture through December 31, 2016 and up to an aggregate amount of $40 million
in 2017, $30 million in 2018, $20 million in 2019 and $10 million in 2020 (plus
interest on any Overdue Amount in accordance with Section 3 below) (in the
aggregate, the “Maximum Interest Payment Amount”).

(i) “Interest Payment Date” means “Interest Payment Date” (as such term is
defined in Paragraph (1) of the Senior Notes).

(j) “Maximum Payment Amount” means the aggregate amount of the Maximum Interest
Payment Amount and the Project Indebtedness Amount.

 

2



--------------------------------------------------------------------------------

(k) “Project Indebtedness Amount” means the total amount of scheduled debt
payments due and payable on the Project Indebtedness Date under the Credit
Facilities through the maturity date of each Credit Facility.

(l) “Project Indebtedness Date” means, with respect to each Credit Facility, the
applicable date upon which the Project Indebtedness Amount is scheduled to
become due and payable.

2. Support Payments.

(a) SunEdison shall, or shall cause one of its Affiliates (other than Global,
Global LLC and their subsidiaries) to:

(i) at least three (3) Business Days prior to each Interest Payment Date,
deposit into an account of Global Operating an amount equal to the Interest
Payment Amount, and Global Operating shall use such funds solely to pay the
Interest Payment Amount in accordance with the terms of the Indenture on or
prior to the Interest Payment Date; or on or prior to each Interest Payment
Date, pay (on behalf of Global Operating) the Interest Payment Amount in
accordance with the terms of the Indenture; and

(ii) at least three (3) Business Days prior to each Project Indebtedness Date,
deposit into an account of Global Operating an amount equal to the Project
Indebtedness Amount, and Global Operating shall use such funds solely to pay the
Project Indebtedness Amount in accordance with the terms of the Credit
Facilities on or prior to the Project Indebtedness Date; or, in its discretion,
to pay the total aggregate outstanding amount due under the Credit Facilities.

(b) Any payments made by SunEdison or any of its Affiliates described in
Section 2(a)(i) shall be treated as a contribution by SunEdison (or its
applicable Affiliate) to the capital of SunEdison Holdings, followed by a
contribution by SunEdison Holdings to the capital of Global LLC and by Global
LLC to Global Operating. However, none of SunEdison, SunEdison Holdings or their
respective Affiliates shall have any rights, at any time, to reimbursement of
any payments made by SunEdison or its Affiliates pursuant to Section 2(a).

(c) SunEdison will not be obligated to pay any amounts due in connection with an
acceleration of the payment of the principal amount of the Senior Notes or of
the Credit Facilities.

3. Failure to Pay When Due. Any amount payable by SunEdison under Section 2
which is not remitted when so due (an “Overdue Amount”) will remain due (whether
on demand or otherwise) and interest will accrue on such Overdue Amount at a
rate per annum equal to the interest rate then applicable under the Indenture
(including default interest) or the Credit Facilities, as applicable. In
addition, SunEdison hereby irrevocably authorizes Global LLC to pay to Global
Operating any Overdue Amount from any distributions that may be due to SunEdison
with respect to its Class B Units, and to set off any such payment against any
such distributions then due. The foregoing setoff rights of Global LLC shall be
in addition to any other right of Global LLC provided by law, and shall be
effective and enforceable notwithstanding any other provision of this Agreement.

 

3



--------------------------------------------------------------------------------

4. Representations and Warranties. Each of Global Operating, Global LLC,
SunEdison and SunEdison Holdings hereby represents and warrants to the other
that:

(a) it is validly organized and existing under the laws of the State of
Delaware;

(b) it has the power, capacity and authority to enter into this Agreement and to
perform its duties and obligations hereunder;

(c) it has taken all necessary action to authorize the execution, delivery and
performance of this Agreement;

(d) the execution and delivery of this Agreement by it and the performance by it
of its duties obligations hereunder do not and will not contravene, breach or
result in any default under its Governing Instruments, or under any mortgage,
lease, agreement or other legally binding instrument, permit or applicable law
to which it is a party or by which any of its properties or assets may be bound,
except for any such contravention, breach or default which would not have a
material adverse effect on its business, assets, financial condition or results
of operations taken as a whole;

(e) no authorization, consent or approval, or filing with or notice to any
governmental body or authority or other person is required in connection with
the execution, delivery or performance by it of this Agreement; and

(f) this Agreement constitutes its valid and legally binding obligation,
enforceable against it in accordance with its terms, subject to: (i) applicable
bankruptcy, insolvency, moratorium, fraudulent conveyance, reorganization and
other laws of general application limiting the enforcement of creditors’ rights
and remedies generally; and (ii) general principles of equity, including
standards of materiality, good faith, fair dealing and reasonableness, equitable
defenses and limits as to the availability of equitable remedies, whether such
principles are considered in a proceeding at law or in equity.

5. Term; Termination.

(a) Term. This Agreement shall become effective as of the Effective Date and
shall terminate on the earlier to occur of (i) the payment by SunEdison of the
Maximum Payment Amount or (ii) the End Date, provided that if any amounts owing
from SunEdison hereunder remain unpaid as of the End Date, then such payment
obligations shall survive the termination of this Agreement and shall be paid in
accordance with Section 2.

(b) Termination. Notwithstanding Section 5(a), this Agreement may be terminated
prior to the End Date as follows:

(i) Global Operating and SunEdison may terminate this Agreement by mutual
written agreement.

 

4



--------------------------------------------------------------------------------

(ii) This Agreement shall automatically terminate upon (i) the repayment in full
of the total outstanding principal amount of the Senior Notes and the Project
Indebtedness Amount or (ii) a Change in Control of Global Operating, Global LLC
or Global.

(iii) Global Operating or SunEdison may terminate this Agreement immediately if
Global Operating, Global LLC or SunEdison makes a general assignment for the
benefit of its creditors, institutes proceedings to be adjudicated voluntarily
bankrupt, consents to the filing of a petition of bankruptcy against it, is
adjudicated by a court of competent jurisdiction as being bankrupt or insolvent,
seeks reorganization under any bankruptcy law or consents to the filing of a
petition seeking such reorganization or has a decree entered against it by a
court of competent jurisdiction appointing a receiver liquidator, trustee or
assignee in bankruptcy or in insolvency.

(c) This Agreement may only be terminated pursuant to Section 5(b)(i) or
5(b)(iii) above by Global Operating with the prior approval of a majority of the
members of the Independent Committee.

6. Amendment; Waiver. The parties may amend this Agreement only by a written
agreement signed by the parties and that identifies itself as an amendment to
this Agreement, provided that, except as expressly provided in this Agreement,
no amendment or waiver of this Agreement will be binding unless the prior
approval of a majority of the members of the Independent Committee is obtained
and the amendment or waiver is executed in writing by the party to be bound
thereby. No waiver of any provision of this Agreement will constitute a waiver
of any other provision nor will any waiver of any provision of this Agreement
constitute a continuing waiver unless otherwise expressly provided. A party’s
failure or delay in exercising any right under this Agreement will not operate
as a waiver of that right. A single or partial exercise of any right will not
preclude a party from any other or further exercise of that right or the
exercise of any other right.

7. Notices. Any notice, demand or other communication to be given under or by
reason of the provisions of this Agreement shall be in writing and shall be
deemed to have been given (i) when delivered personally to the recipient,
(ii) when sent by facsimile if sent during normal business hours of the
recipient; but if not, then on the next Business Day, (iii) one Business Day
after it is sent to the recipient by reputable overnight courier service
(charges prepaid) or (iv) three Business Days after it is mailed to the
recipient by first class mail, return receipt requested. Such notices, demands
and other communications shall be sent to the addresses specified below, or at
such address or to the attention of such other person as the recipient party has
specified by prior written notice to the sending party. Any party may change
such party’s address for receipt of notice by giving prior written notice of the
change to the sending party as provided herein. Notices and other communications
will be addressed as follows:

If to Global Operating or Global LLC:

TerraForm Global, Inc.

7550 Wisconsin Avenue, 9th Floor

Bethesda, Maryland 20814

Attn: General Counsel

Facsimile: (240) 762-7900

 

5



--------------------------------------------------------------------------------

If to SunEdison or SunEdison Holdings:

SunEdison, Inc.

13736 Riverport Drive, Suite 180

Maryland Heights, Missouri 63043

Attn: General Counsel

Facsimile: (866) 773-0791

8. Assignment. Neither party may assign or otherwise transfer this Agreement
without the prior written consent of the other party. Notwithstanding the
foregoing:

(a) each party shall have the right to assign or otherwise transfer this
Agreement, without the prior written consent of the other party, to any of its
Affiliates so long as such person remains an Affiliate of such party; provided
that, (i) such transferring party shall provide written notice to the other
party of such assignment, and (ii) such assignment shall not relieve the
transferring party of its obligations hereunder; and

(b) each of Global LLC and Global Operating shall have the right to grant a lien
and security interest in its rights under this Agreement to its lenders (or an
agent on behalf of such lenders) without any further consents, approvals or
actions required by such lenders (or agent), SunEdison, SunEdison Holdings, or
any other person under this Agreement or otherwise.

9. Successors; No Third Party Beneficiaries. This Agreement will be binding upon
the parties hereto and their respective successors and permitted assigns. The
provisions of this Agreement are enforceable solely by the parties to the
Agreement and their respective successors and permitted assigns and no other
person shall have the right, separate and apart from the parties hereto, to
enforce any provisions of this Agreement or to compel any party to comply with
the terms of this Agreement.

10. Consent to Jurisdiction and Service of Process. EACH OF THE PARTIES
IRREVOCABLY SUBMITS TO THE NON-EXCLUSIVE JURISDICTION OF THE FEDERAL COURTS OF
THE UNITED STATES OF AMERICA LOCATED IN THE CITY AND COUNTY OF NEW YORK, BOROUGH
OF MANHATTAN, FOR THE PURPOSES OF ANY SUIT, ACTION OR OTHER PROCEEDING ARISING
OUT OF THIS AGREEMENT, ANY RELATED AGREEMENT OR ANY TRANSACTION CONTEMPLATED
HEREBY OR THEREBY. EACH OF THE PARTIES HERETO FURTHER AGREES THAT SERVICE OF ANY
PROCESS, SUMMONS, NOTICE OR DOCUMENT BY U.S. REGISTERED MAIL TO SUCH PARTY’S
RESPECTIVE ADDRESS SET FORTH ABOVE SHALL BE EFFECTIVE SERVICE OF PROCESS FOR ANY
ACTION, SUIT OR PROCEEDING WITH RESPECT TO ANY MATTERS TO WHICH IT HAS SUBMITTED
TO JURISDICTION IN THIS PARAGRAPH. EACH OF THE PARTIES HERETO IRREVOCABLY AND
UNCONDITIONALLY WAIVES ANY OBJECTION TO THE LAYING OF VENUE OF ANY ACTION, SUIT
OR PROCEEDING ARISING OUT OF THIS AGREEMENT, ANY

 

6



--------------------------------------------------------------------------------

RELATED DOCUMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY AND THEREBY IN THE
UNITED STATES DISTRICT COURT FOR THE SOUTHERN DISTRICT OF NEW YORK, AND HEREBY
AND THEREBY FURTHER IRREVOCABLY AND UNCONDITIONALLY WAIVES AND AGREES NOT TO
PLEAD OR CLAIM IN ANY SUCH COURT THAT ANY SUCH ACTION, SUIT OR PROCEEDING
BROUGHT IN ANY SUCH COURT HAS BEEN BROUGHT IN AN INCONVENIENT FORUM.

11. Mutual Waiver of Jury Trial. AS A SPECIFICALLY BARGAINED FOR INDUCEMENT FOR
EACH OF THE PARTIES HERETO TO ENTER INTO THIS AGREEMENT (AFTER HAVING THE
OPPORTUNITY TO CONSULT WITH COUNSEL), EACH PARTY HERETO EXPRESSLY WAIVES THE
RIGHT TO TRIAL BY JURY IN ANY LAWSUIT OR PROCEEDING RELATING TO OR ARISING IN
ANY WAY FROM THIS AGREEMENT OR THE MATTERS CONTEMPLATED HEREBY.

12. Governing Law. The internal law of the State of New York will govern and be
used to construe this Agreement without giving effect to applicable principles
of conflicts of law to the extent that the application of the laws of another
jurisdiction would be required thereby.

13. Invalidity of Provisions. Each of the provisions contained in this Agreement
is distinct and severable and a declaration of invalidity or unenforceability of
any such provision or part thereof by a court of competent jurisdiction will not
affect the validity or enforceability of any other provision hereof. To the
extent permitted by applicable law, the parties waive any provision of law which
renders any provision of this Agreement invalid or unenforceable in any respect.
The parties will engage in good faith negotiations to replace any provision
which is declared invalid or unenforceable with a valid and enforceable
provision, the economic effect of which comes as close as possible to that of
the invalid or unenforceable provision which it replaces.

14. Entire Agreement. This Agreement constitutes the entire agreement between
the parties pertaining to the subject matter set forth herein. There are no
warranties, conditions, or representations (including any that may be implied by
statute) and there are no agreements in connection with such subject matter
except as specifically set forth or referred to in this Agreement. No reliance
is placed on any warranty, representation, opinion, advice or assertion of fact
made either prior to, contemporaneous with, or after entering into this
Agreement, by any party to this Agreement or its directors, officers, employees
or agents, to any other party to this Agreement or its directors, officers,
employees or agents, except to the extent that the same has been reduced to
writing and included as a term of this Agreement, and none of the parties to
this Agreement has been induced to enter into this Agreement by reason of any
such warranty, representation, opinion, advice or assertion of fact.
Accordingly, there will be no liability, either in tort or in contract, assessed
in relation to any such warranty, representation, opinion, advice or assertion
of fact, except to the extent contemplated above.

15. Further Assurances. Each of the parties hereto will promptly do, make,
execute or deliver, or cause to be done, made, executed or delivered, all such
further acts, documents and things as the other party hereto may reasonably
require from time to time for the purpose of giving effect to this Agreement and
will use reasonable efforts and take all such steps as may be reasonably within
its power to implement to their full extent the provisions of this Agreement.

 

7



--------------------------------------------------------------------------------

16. Counterparts. This Agreement may be signed in counterparts and each of such
counterparts will constitute an original document and such counterparts, taken
together, will constitute one and the same instrument.

 

8



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first above written.

 

SUNEDISON, INC.

By:

 

/s/ Brian Wuebbels

Name: Brian Wuebbels

Title: Chief Financial Officer

SUNEDISON HOLDINGS CORPORATION

By:

 

/s/ Martin Truong

Name: Martin Truong

Title: Secretary

TERRAFORM GLOBAL, LLC

By:

 

/s/ Yana Kravtsova

Name: Yana Kravtsova

Title:

 

Senior Vice President, General Counsel

and Secretary

TERRAFORM GLOBAL OPERATING, LLC

BY: TERRAFORM GLOBAL, LLC
    as sole member

By:

 

/s/ Yana Kravtsova

Name: Yana Kravtsova

Title:

 

Senior Vice President, General Counsel

and Secretary

Signature Page - Interest Payment Agreement